[gr4m1lbb1fdr000001.jpg]

 

Exhibit 10.1

 

April 6, 2020

 

Mr. Thomas Civik

VIA EMAIL

 

 

Dear Tom,

 

We are very pleased to extend to you an offer of employment as President and
Chief Executive Officer and to serve as a member of the Board of Directors of
Five Prime Therapeutics, Inc.  You will report directly to the Board of
Directors.

 

It’s our understanding you will start your employment with Five Prime on April
13, 2020.

 

We will pay you an annual base salary of $584,000 payable semi-monthly pursuant
to our payroll practices.

 

We currently have a process to evaluate performance and employee compensation on
an annual basis and administer an Annual Bonus Plan and equity incentive program
in connection with this evaluation. This evaluation usually concludes in
February or March of each year. You will be eligible to participate in these
annual discretionary compensation programs.  Your Bonus Target under our Annual
Bonus Plan will be 60% of your annual base salary. Based on your start date, we
will prorate the annual bonus that we may provide to you under our Annual Bonus
Plan for the 2020 calendar year.  

 

Promptly after the start of your employment, the Compensation and Management
Development Committee of the Board will grant you (i) a stock option to purchase
480,000 shares of common stock of Five Prime and (ii) a restricted stock award
of 75,000 shares of restricted common stock of Five Prime.  The exercise price
per share of your stock option will equal the fair market value of common stock
(the closing price on Nasdaq) on the date of grant.  We will issue your stock
option and restricted stock award under our 2013 Omnibus Incentive Plan.  Your
stock option will be subject to our form of Non-qualified Stock Option Agreement
and your restricted stock award will be subject to our form of Restricted Stock
Agreement.  Subject to your continued service with Five Prime and the other
terms and conditions of your equity awards and our Executive Severance Benefits
Plan: (i) your stock option will vest over four years, with 25% of the shares
vesting on the first anniversary of your start date and the balance will vest in
equal monthly installments over the subsequent 36 months; and (ii) your
restricted stock award will vest over a three-year period after the grant date
in equal annual installments.

 

Five Prime is also offering you support for your relocation to the Bay Area by
providing you a lump sum payment of $325,000 with your first paycheck.  You
agree that your relocation payment will not be “grossed up” and will be subject
to all applicable payroll



Five Prime Therapeutics, Inc.

111 Oyster Point Boulevard

South San Francisco, CA 94080

 

 

 



--------------------------------------------------------------------------------

Mr. Thomas Civik

April 6, 2020

Page 2

 

 

withholdings and deductions. You agree that if you voluntarily resign your
employment with Five Prime or if Five Prime terminates your employment for Cause
(as defined in Section 2.3 of the Executive Severance Benefit Plan) within two
years of your date of hire, you will repay to Five Prime the entire lump sum
payment for relocation on or prior to your termination date.

 

We will pay all compensation to you in connection with your employment less
applicable taxes and withholdings.

 

Once you begin full-time employment, you will be eligible to participate in Five
Prime’s benefit plans and programs available to all regular, full-time
employees, subject to the terms and conditions of those plans.  These benefits
currently include medical, vision, dental, disability, 401(k) investment plan,
Employee Stock Purchase Plan, Section 125 (flex spending), Section 132 (mass
transit) and paid time-off programs.

 

As an executive officer of Five Prime, you will participate in our Executive
Severance Benefits Plan, which will provide certain severance and change in
control benefits to you.

 

As an executive officer and member of the Board of Directors, we will also
provide you certain rights to indemnification pursuant to our form of
Indemnification Agreement.

 

As a condition of our offer of employment, we require you to sign and comply
with our Confidential Information and Innovation Assignment Agreement.  During
your tenure with Five Prime, we will expect you to also abide by Five Prime’s
policies and procedures applicable to employees.  

 

Federal law requires us to verify your identity and eligibility for employment
in the United States.  Accordingly, our offer of employment is also conditioned
upon this verification.

 

Your employment with Five Prime will not be for a set term and you will be an
at-will employee. You will be free to terminate your employment with Five Prime
at any time and for any reason whatsoever simply by notifying us.  Likewise, we
will be free to terminate your employment at any time for any reason whatsoever,
with or without cause or advance notice.  This at-will employment relationship
cannot be changed except as approved by the Compensation and Management
Development Committee or Board of Directors and signed by a duly authorized
executive officer of Five Prime.

 

This letter supersedes any prior representations or agreements, whether written
or oral, with respect to our offer of employment to you.  This letter may not be
modified or amended except by a written agreement, signed by Five Prime and you.

 

We are very pleased to make this offer to you to serve as our President and
Chief Executive Officer and a member of our Board of Directors.  We believe you
bring a

 

--------------------------------------------------------------------------------

Mr. Thomas Civik

April 6, 2020

Page 3

 

 

great deal to Five Prime at this important stage of our development as a company
and that your contributions will be important in continuing our progress.  

 

Sincerely,

 

Five Prime Therapeutics, Inc.

 

/s/ William R. Ringo

 

William R. Ringo

Interim Chief Executive Officer and Chairman of the Board of Directors

 

 

Accepted:

 

 

 

/s/ Thomas Civik

Thomas Civik

 